oC ee ND nH BPW NYO

NO NO NH HPO NHN KN KN DN NO ew et
Oo aA Nn MN SPW YK CO ODO FAT DN FP WY KF CS

Case 2:20-mj-00087-MAT Document 7 Filed 02/27/20 Page 1 of 3

Magistrate Judge Paula L. McCandlis ©
——— FILED = ____ ENTERED

———— LODGED ______ RECEIVED

FEB 27 2020

AT SEATTLE
CLERK U.S. DISTRICT Cou
ey TSTEAN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ20-087
Plaintiff, MOTION FOR DETENTION
Vv.
NATHAN BRASFIELD,
Defendant.

 

 

 

 

The United States moves for pretrial detention of the Defendant, pursuant to 18
U.S.C. 3142(e) and (f)

1. Eligibility of Case. This case is eligible for a detention order because this
case involves (check all that apply):

C1 = Crime of violence (18 U.S.C. 3156).

L Crime of Terrorism (18 U.S.C. 2332b OVE) with a maximum sentence
of ten years or more.

O Crime with a maximum sentence of life imprisonment or death.

L Drug offense with a maximum sentence of ten years or more.

MOTION FOR DETENTION - 1 UNITED STATES ATTORNEY

U.S. v. BRASFIELD/MJ20-087 700 STEWART STREET, SUITE 5220
~" SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
co ee ND OH FP WD YN

DO NO NO NO NH NHN NH KN NO RR Re Rm ee
Oo nr DO FP WD NYO &§ CF OO OCH HD A BP WO NY KH CO

 

 

Case 2:20-mj-00087-MAT Document 7 Filed 02/27/20 Page 2 of 3

O

2.

Felony offense and defendant has two prior convictions in-the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed.

Felony offense involving a minor victim other than a crime of violence.
Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C.

921), or any other dangerous weapon.

Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. 2250).

Serious risk the defendant will flee.

Serious risk of obstruction of justice, including intimidation of a
prospective witness or juror.

Reason for Detention. The Court should detain defendant because there

are no conditions of release which will reasonably assure (check one or both):

3.

Defendant’s appearance as required.

Safety of any other person and the community.

Rebuttable Presumption. The United States will invoke the rebuttable

presumption against defendant under 3142(¢). The presumption applies because:

| Probable cause to believe defendant committed offense within five years of
release following conviction for a qualifying offense committed while on
pretrial release.

L Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more.

CI Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C. 924(c), 956 (conspiracy to murder or
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).

MOTION FOR DETENTION - 2 UNITED STATES ATTORNEY
U.S. v. BRASFIELD/MJ20-087 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oOo oe TDD A FF WW HPO

NY NO KN NY NN HL NY NN Be Re Ree
ont Dn HA SP W NO SK CO CO OO IT HD nH SBP W HPO K& CO

 

 

Case 2:20-mj-00087-MAT Document 7 Filed 02/27/20 Page 3 of 3

L] Probable cause to believe defendant committed an offense involving a
victim under the age of 18 under 18 U.S.C. 1591, 2241, 2242, 2244(a)(1),
2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through
2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.

4. Time for Detention Hearing. The United States requests the Court

conduct the detention hearing:

XI = At the initial appearance

Cl After a continuance of days (not more than 3)

DATED this 27" day of February, 2020.

MOTION FOR DETENTION - 3
U.S. v. BRASFIELD/MJ20-087

Respectfully submitted,

BRIAN T. MORAN
United States Attorney

 
 
         
 

THOMAS M. WOODS
Assistant United States A

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
